FILED
                            NOT FOR PUBLICATION                             APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES SINGH,                                     No. 09-17774

              Plaintiff - Appellant,             D.C. No. 3:03-cv-05246-SI

  v.
                                                 MEMORANDUM *
CITY OF OAKLAND, CA Municipal
Corporation,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted April 13, 2011 **
                              San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Lesley Wells, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
      James Singh appeals the district court’s dismissal of his due process suit

involving defendant City of Oakland’s lien assessments against his real property,

brought pursuant to 42 U.S.C. § 1983, for lack of subject-matter jurisdiction.

Under the Tax Injunction Act, 28 U.S.C. § 1341, and the decisions in Fair

Assessment in Real Estate Ass'n, Inc v. McNary, 454 U.S. 100 (1981), and Patel v.

City of San Bernadino, 310 F.3d 1138 (9th Cir. 2002), federal subject-matter

jurisdiction is lacking where, as here, the state provides a "plain, speedy and

efficient remedy" for Mr Singh's due process claim. Lowe v. Washoe County, 627

F.3d 1151, 1155-56 (9th Cir. 2010).

      AFFIRMED




                                           2